

Exhibit 10(w)


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective as of the        
day of            , 2020 by and between Kimball International, Inc., an Indiana
corporation, 1600 Royal Street, Jasper, Indiana 47546 (hereinafter “Kimball”),
and                           (hereinafter “Executive”).
Recitals
A.Executive has been selected for a key executive position and offers knowledge
and services that are expected to be valuable to Kimball in connection with its
business and operations and the markets in which Kimball competes.
B.Kimball recognizes that Executive’s expected contribution to the growth and
success of Kimball is likely to be substantial and therefore Kimball wishes to
assure Executive’s provision of services for the benefit of Kimball.
C.Given that Executive is accepting or has accepted a key role at Kimball and
does or will have access to Kimball’s Trade Secrets and Confidential
Information, as defined herein, Kimball will suffer great loss and irreparable
harm if Executive were to participate, directly or indirectly, as an owner,
consultant, employee, manager, officer, director or in any other capacity in any
business or venture in competition with Kimball or if Executive were to disclose
Kimball’s Trade Secrets and Confidential Information.
D.To induce Executive to commence employment and for other valuable
consideration with Kimball, Kimball is willing to provide to Executive the
compensation and benefits set forth in this Agreement.
E.To receive the benefits of Kimball employment for an indefinite period and the
benefits provided under this Agreement, Executive is willing to enter into the
restrictive covenants and to undertake the other obligations contained in this
Agreement.
Agreement
In consideration of the foregoing and the following mutual terms and conditions,
Kimball and Executive agree as follows:
1.DEFINITIONS
The following definitions shall be applicable to and govern the interpretation
of this Agreement. Capitalized terms not defined in this Agreement shall have
the meanings set forth in the Executive’s Change in Control Agreement:
a)“2017 Stock Plan” means the Kimball International, Inc. 2017 Stock Incentive
Plan or any amendment or replacement thereof.
b)“Affiliate” means any entity that is a member, along with Kimball
International, Inc., of a controlled group of corporations or a group of other
trades or businesses under common control, within the meaning of Code Section
414(b) or (c).
c)“Annual Cash Incentive Plan” means the 2019 Annual Cash Incentive Plan and any
amendment or replacement thereof.
d)“Award Agreement” means any agreement or other instrument evidencing a grant
or award of Options, Stock Appreciation Rights, Restricted Stock, Stock Units,
Other Stock-Based Awards (each as defined in the 2017 Stock Plan), or any other
rights awarded under the 2017 Stock Plan.
e)“Board of Directors” means the Board of Directors of Kimball.
f)“Cause” means, with respect to termination of Executive’s employment by
Kimball, one or more of the following occurrences, as determined by the Board of
Directors: (i) Executive’s willful and continued failure to perform
substantially the duties or responsibilities of Executive’s position or the
willful and



--------------------------------------------------------------------------------



continued failure to follow lawful instructions of a senior executive or the
Board of Directors, if such failure continues for a period of five days after
Kimball delivers to Executive a written notice identifying such failure; (ii)
Executive’s conviction of a felony or of another crime that reflects in a
materially adverse manner on Kimball in its markets or business operations;
(iii) Executive’s engaging in fraudulent or dishonest conduct, gross misconduct
that is injurious to Kimball, or any misconduct that involves moral turpitude;
(iv) Executive’s material breach of their obligations under this Agreement or a
fiduciary duty to Kimball or its shareowners; or (v) Executive’s engaging in
activity as an employee of Kimball that constitutes gross negligence. For any of
the stated occurrences to constitute “Cause” under this Agreement, the Board of
Directors must find that the stated act or omission occurred, by a resolution
duly adopted by the affirmative vote of at least three-quarters of the entire
membership of the Board of Directors, after giving reasonable notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board of Directors.
g)“Change in Control” means the consummation of any of the following that is not
an Excluded Transaction: (i) the acquisition, by any one person or more than one
person acting as a Group, of Majority Ownership of a Relevant Company through
merger, consolidation, or stock transfer; (ii) the acquisition during any
12-month period, by any one person or more than one person acting as a Group, of
ownership interests in a Relevant Company possessing 35 percent or more of the
total voting power of all ownership interests in the Relevant Company; (iii) the
acquisition of ownership during any 24-month period, by any one person or more
than one person acting as a Group, of 40 percent or more of the total gross fair
market value of the assets of a Relevant Company; or (iv) the replacement of a
majority of members of the Board of Directors during any 12-month period, by
members whose appointment or election is not endorsed by a majority of the
members of the Board of Directors prior to the date of the appointment or
election. For purposes of this definition: “Relevant Company” means, with
respect to Executive, Kimball International, Inc., any Affiliate that employs
Executive, any entity that has Majority Ownership of either Kimball
International, Inc. or that Affiliate, or any entity in an uninterrupted chain
of Majority Ownership culminating in the ownership of Kimball International,
Inc. or that Affiliate; “Excluded Transaction” means any occurrence that does
not constitute a change in the ownership or effective control, or in the
ownership of a substantial portion of the assets of, a Relevant Entity within
the meaning of Code Section 409A(a)(2)(A)( v) and its interpretive regulations;
“Majority Ownership” of an entity means ownership interests representing more
than fifty percent (50%) of the total fair market value or of the total voting
power of all ownership interests in the entity; “Group” has the meaning provided
in Code Section 409A and its interpretive regulations with respect to changes in
ownership, effective control, and ownership of assets; and an individual who
owns a vested option to purchase either stock or another ownership interest is
deemed to own that stock or other ownership interest.
h)“Change in Control Agreement” means the Change in Control Agreement, if any,
entered into by and between Kimball and Executive on its effective date, the
terms and conditions of which are incorporated herein by reference.
i)“Code” means the Internal Revenue Code of 1986, as amended.
j)“Compensation Payment” means a payment by Kimball to or for the benefit of
Executive in the nature of compensation, whether paid or payable pursuant to
this Agreement or otherwise.
k)“Continuous Service” means the absence of any interruption or termination in
the provision of service by Executive to Kimball or an Affiliate. Continuous
Service will not be considered interrupted in the case of (i) sick leave,
military leave or any other leave of absence approved by Kimball; (ii) transfer
between Kimball and an Affiliate or any successor to Kimball; or (iii) any
change in status so long as the individual remains in the Continuous Service of
Kimball or any Affiliate. Executive’s Continuous Service shall be deemed to have
terminated either upon an actual cessation of providing services to Kimball or
any Affiliate or upon the entity to which Kimball provides services ceasing to
be an Affiliate.
l)“Control Termination Period” means the time period beginning one year before a
Change in Control and ending on the earlier of (i) two years following that
Change in Control or (ii) Executive’s death.



--------------------------------------------------------------------------------



m)“Customer” means any person or entity who, in the twelve (12) month period
immediately preceding Executive’s termination from Kimball, purchased or
arranged for the purchase or initiated an order for the purchase of Kimball
products or services, including, but not limited to, dealers, brokers,
distributors, end-users, and retailers.
n)“Deferred Compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.
o)“Disability” means, with respect to Executive, a physical or mental impairment
that would entitle Executive to benefits under Kimball’s long-term disability
plan.
p)“Effective Date” means the date first stated above.
q)“Good Reason” means, with respect to the termination of employment by
Executive, one or more of the following occurrences: (i) a material adverse
change in the nature or scope of Executive’s duties and responsibilities; (ii) a
reduction in Executive’s base salary rate or reduction in incentive category;
(iii) a reduction of 5 percent or more in value of the aggregate benefits
provided to Executive and their dependents under Kimball’s employee benefit
plans; (iv) a significant diminution in Executive’s position, authority, job
title, duties, or responsibilities; (v) a relocation of Executive’s principal
site of employment to a location more than fifty (50) miles from the principal
employment site; (vi) a material breach by Kimball of its obligations to
Executive under this Agreement or the Change in Control Agreement; or (vii)
failure by Kimball to obtain the assumption agreement from any successor as
contemplated in Section 23. None of the identified events, however, will
constitute “Good Reason” unless each of the following procedural conditions is
satisfied: within 90 days of the initial occurrence of the event, Executive must
give written notice to Kimball of such occurrence; Kimball must have failed to
remedy that occurrence within thirty (30) days after receiving such notice, and
Executive must resign no later than 12 months after the initial occurrence of
the event.
r)“Kimball” means Kimball International, Inc., any Affiliate, and any successor
to the business or assets of Kimball International, Inc. that executes and
delivers the agreement provided for in Section 11 of the Change in Control
Agreement or which otherwise becomes bound by all of the terms and provisions of
this Agreement by the operation of law.
s)“Notice of Termination” means a written notice, from the party initiating
Executive’s employment termination to the other party, specifying the facts and
circumstances claimed to provide the basis for termination.
t)“Parachute Payment” means a “parachute payment” as defined in Code Section
280G(b)(2) that would subject any Compensation Payment to the excise tax imposed
by Code Section 4999 or the denial of deduction imposed by Code Section 280G.
u)“Professional Services Firm” means a nationally recognized certified public
accounting firm or compensation consulting firm mutually selected by Kimball and
Executive.
v)“Profit Sharing Incentive” means the compensation paid to Executive pursuant
to the Annual Cash Incentive Plan, or any replacement thereof.
w)“Prohibited Capacity” means (i) the same or similar capacity or function to
that in which Executive worked for Kimball at any time during the two years
immediately preceding the Termination Date; (ii) any director or officer
capacity or function; (iii) any sales or sales management capacity or function;
(iv) any executive or senior management capacity or function; (v) any business
development capacity or function; (vi) any business advisory capacity or
function; or (vii) any capacity or function in which Executive’s knowledge of
Kimball’s Trade Secrets and Confidential Information would assist or facilitate
Executive’s work for a competitor.
x)“Rule of 75” means any termination of Executive’s Continuous Service, other
than for Cause, occurring at or after Executive has reached the age of 55 and
has a combination of age plus years of Continuous Service as an executive
officer of Kimball equal to or greater than 75.



--------------------------------------------------------------------------------



y)“Shares” means unrestricted shares of common stock of Kimball, NASDAQ symbol
KBAL, formerly referred to as Class B, awarded pursuant to the 2017 Stock Plan.
z)“Termination Date” means the date on which Executive’s employment with Kimball
is terminated pursuant to Executive’s Notice of Termination to Kimball,
Kimball’s Notice of Termination to Executive, or by reason of Executive’s death
or Disability.
aa)“Trade Secrets and Confidential Information” means formulas, patterns,
designs, compilations, programs, devices, methods, techniques, processes or
general know-how that derive independent economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, which is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy for products utilized in the manufacture, distribution
and sale of electronics, office and health care furniture, and other
manufacturing industries. It also includes Kimball’s valuable non-public
information, including information about customers, dealers and suppliers, and
among other things, about their technical problems and needs, purchasing habits,
and procedures, all resulting in a great deal of customer goodwill, as well as
financial records, contracts, patents, manufacturing technology, marketing and
strategic plans, and other valuable information.
ab)“Value” means, with respect to Executive and a determination date, the
following amounts, computed without regard to any termination of rights that
would otherwise occur under the applicable plan because of Executive’s cessation
of continuous service as of that determination date:
i)for Executive’s Options and related Stock Appreciation Rights awarded under
the 2017 Stock Plan, the excess, if any, of (A) the market value as of the
determination date of the Shares subject to such awards over (B) the aggregate
exercise price for those Shares under those awards;
ii)for Executive’s Restricted Stock awarded under the 2017 Stock Plan, the
market value of those Shares as of the determination date;
iii)for Executive’s Stock Units awarded under the 2017 Stock Plan, the product
of (A) the number of Executive’s Stock Units and (B) the sum of the market value
of a Share as of the determination date and the dividends, if any, credited on a
Share as of that date under the applicable award agreement;
iv)for Executive’s Other Stock-Based Awards awarded under the 2017 Stock Plan,
the market value of the Shares as of the determination date; and
v)for Executive’s benefits under the Annual Cash Incentive Plan, the cash value
of those benefits. For purposes of this definition, the term “market value” has
the same meaning as the term “Fair Market Value” as defined in the 2017 Stock
Plan.
2.Employment at Will
Executive is employed by Kimball as an employee at will. Executive may terminate
their employment voluntarily at any time, with or without Good Reason, and
Kimball may terminate Executive’s employment at any time, with or without Cause,
by providing the other party a Notice of Termination except to the extent this
right is overridden by the terms of the Change in Control Agreement.
3.Restrictive Covenants
In consideration of Executive’s employment with Kimball, the wide access Kimball
grants to Executive to review and become familiar with Kimball’s business,
including certain valuable Trade Secrets and Confidential Information, and other
valuable consideration, Executive shall comply with the following obligations:
a)Non-Competition During At-Will Employment By Kimball
As a condition of at-will employment with Kimball, Executive agrees that, during
Executive’s employment by Kimball, Executive shall not directly or indirectly
have any ownership interest in, work for, advise, or have any business
connection or business relationship with any person or entity that competes with
or that is planning to compete with Kimball, without the prior written approval
of either the Chief Executive Officer or Board of Directors of Kimball.



--------------------------------------------------------------------------------



b)Non-Competition During Twelve-Month Post-Employment
As a condition of at-will employment with Kimball, Executive agrees that for a
period of twelve (12) months after separation from Kimball (regardless of the
reason for separation), Executive shall not, directly or indirectly:
i.Have an ownership interest in any entity or person that competes with Kimball;
ii.Engage in (including, without limitation, being employed by, working for, or
rendering services to or advising) any business entity that competes with
Kimball in any Prohibited Capacity anywhere in the United States of America;
provided, however, if the competing business entity has multiple divisions,
lines or segments, some of which do not compete with Kimball, nothing herein
will prohibit Executive from being employed by, working for or providing service
to only that division, line or segment of the competing business entity,
provided that in Executive’s work or service for the such non-competitive
division, line or segment, Executive is not in a Prohibited Capacity involved
in, managing or supporting the development, manufacture, sale, or provision of
any competing products or services; or
iii.Provide, sell, market, attempt to provide sell or market, or assist any
person or entity in the provision, sale or marketing of, any products or
services that compete with Kimball to any of Kimball’s customers with respect to
whom, at any time during the two years immediately preceding the Termination
Date, Executive sold or provided or assisted in the sale or provision of any
products or services on behalf of Kimball, Executive had any business contact on
behalf of Kimball, Executive had any relationship, business development, sales,
service or account responsibility (including, without limitation, any
supervisory or managerial responsibility) on behalf of Kimball, or Executive had
access to, or gained knowledge of, any Trade Secrets and Confidential
Information concerning Kimball’s business with such customer, or otherwise
solicit or communicate with such customers for the purpose of selling or
providing any products or services that compete with Kimball.
c)Restrictive Covenant Conditions
For purposes of Section 3, the following definitions apply:
i.The terms “compete” or “competes” or “competition” mean the actual or planned
business activities of an entity or person whereby the entity or person sells,
solicits, or markets products or services similar or analogous to those which
Executive sold, worked on, or provided services on for Kimball during the twelve
(12) month period immediately prior to Executive’s separation from Kimball.
ii.Nothing in Sections 3(a) or (b) prohibit Executive from purchasing, for
investment purposes only, any stock or corporate security traded or quoted on a
national securities exchange or a national market system, so long as such
ownership does not violate Kimball’s Business Ethics, Insider Trading or other
applicable policies. The parties expressly agree that the terms of the
restrictive covenant provisions in this Section 3 are reasonable and necessary
to protect Kimball’s interests. In the unlikely event, however, that a court
were to determine that any portion of the restrictive covenant provisions in
this Sections 3 is unenforceable, then the parties agree that the remainder of
the restrictive covenant provisions shall remain valid and enforceable to the
maximum extent possible. If any particular covenant, provision or portion of
this Agreement is determined to be unreasonable or unenforceable for any reason,
including, without limitation, the time period, geographical area, and/or scope
of activity covered by any restrictive covenant or non-disclosure provision, or
portion thereof, Executive and Kimball agree that such covenant, provision or
portion shall automatically be deemed reformed such that the contested covenant,
provision or portion will have the closest effect permitted by applicable law to
the original form and shall be given effect and enforced as so reformed to
whatever extent would be reasonable and enforceable under applicable law.
iii.This provision shall be construed as independent of any other provision of
this Agreement and shall survive the termination of this Agreement. The
existence of any claim or cause of action of Executive against Kimball, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Kimball of this Restrictive Covenant.



--------------------------------------------------------------------------------



d)Other Limited Prohibitions
During Executive’s employment by Kimball and for twelve (12) months after
separation from Kimball (for whatever reason), Executive shall not, directly or
indirectly:
i.Request or advise any customer or client of Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, or any
person or entity having business dealings with Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, to
withdraw, curtail, alter, or cease such business with Kimball or otherwise
interfere or attempt to interfere with any of Kimball’s business relationships.
ii.Disclose to any person or entity the identities of any customers, clients, or
any persons having business dealings with Kimball or the
division(s)/subsidiary(s) of Kimball to which Executive was assigned at the time
of separation from Kimball and for the preceding twelve (12) months.
iii.(1) solicit, recruit, hire, employ, engage the services of, or attempt to
hire, employ, or engage the services of, any individual who is an employee of
Kimball; (2) assist any person or entity in the recruitment, hiring or
engagement of any individual who is an employee of Kimball; (3) urge, induce or
seek to induce any individual to terminate his/her employment with Kimball; or
(4) advise, suggest to or recommend to any person or entity that competes with
Kimball that it employ, engage the services of, or seek to employ, or engage the
services of, any individual who is an employee of Kimball.
e)Trade Secrets and Confidential Information
Executive shall not disclose any Trade Secrets or Confidential Information,
directly or indirectly, nor use them in any way, either during the term of this
Agreement or at any time thereafter, except (i) in the normal course of
Executive’s work for and on behalf of Kimball, (ii) with the prior written
consent of Kimball, (iii) as required by law or judicial process, provided
Executive, if allowed by applicable law, promptly notifies Kimball in writing of
any subpoena or other judicial request for disclosure involving confidential
information or trade secrets, and cooperates with any effort by Kimball to
obtain a protective order preserving the confidentiality of the Trade Secrets
and Confidential Information, or (iv) in connection with reporting possible
violations of law or regulations to any governmental agency or from making other
disclosures protected under any applicable whistleblower laws. All files,
records, documents, computer data (including passwords, access codes, electronic
and voice mail, etc.), drawings, specifications, equipment, and similar items
relating to the business of Kimball, whether prepared by Executive or otherwise
coming into Executive’s possession, shall remain the exclusive property of
Kimball, and shall not be removed from the premises of Kimball except as
required in the course of Executive’s employment with Kimball. Upon separation
of employment, Executive agrees to return to Kimball any Trade Secrets and
Confidential Information in Executive’s possession or control, including,
without limitation, all lists of customers, samples, price lists, literature,
documents, data, computer and financial records and any other property belonging
to Kimball or relating to the business of Kimball or in any way referring or
relating to any Trade Secrets and Confidential Information. Notwithstanding
anything to the contrary in this Agreement or any policy of Kimball, Executive
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (1) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney if such disclosure is made solely for the purpose of reporting
or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and Executive
does not disclose the trade secret except pursuant to a court order. In the
event a disclosure is made, and Executive files a lawsuit against Kimball
alleging that Kimball retaliated against Executive because of his or her
disclosure, Executive may disclose the relevant trade secret or confidential
information to his or her attorney and may use the same in the court proceeding
only if (A) Executive ensures that any court filing that includes the trade
secret or confidential information at issue is made under seal; and (B)
Executive does not otherwise disclose the trade secret or confidential
information except as required by court order
f)Conflict of Interest



--------------------------------------------------------------------------------



Executive shall take no action or obtain any direct or indirect interests in or
relationships with any organization that might affect the objectivity and
independence of Executive’s judgment or conduct in carrying out duties and
responsibilities to Kimball under this Agreement. Any such actions or interests
which may even create the appearance of a conflict of interest shall be promptly
brought to the attention of Kimball.
g)Notification of Prospective or Subsequent Employers
Executive agrees to notify any prospective employer of the existence and terms
of the Restrictive Covenants of this Agreement, prior to acceptance of
employment. Kimball may inform any person or entity subsequently employing
Executive, or evidencing an intention to employ Executive, of the nature of the
information Kimball asserts to be Trade Secrets and Confidential Information and
may inform that person or entity of the existence of this Agreement and the
terms hereof, and provide to that person or entity a copy of this Agreement.
4.Inventions and Patents
Executive agrees that Executive will promptly, from time to time, fully inform
and disclose to Kimball all inventions, designs, improvements, and discoveries
which Executive now has or may discover during the term of this Agreement which
pertain or relate to the business of Kimball or to any experimental work carried
on by Kimball, whether conceived by Executive alone or with others and whether
or not conceived during regular working hours. All such inventions, designs,
improvements, and discoveries shall be the exclusive property of Kimball.
Executive shall assist Kimball at Kimball’s sole expense, to obtain patents on
all such inventions, designs, improvements, and discoveries deemed patentable by
Kimball, and shall execute all documents and do all things necessary to obtain
patents, vest Kimball with full and exclusive title thereto, and protect the
same against infringement by others. Executive shall be entitled to no
additional compensation for any and all inventions or designs made during the
course of this Agreement.
Executive submits as “Exhibit A” to this Agreement a complete list (with a brief
description) of all inventions, patented or unpatented, which Executive made or
conceived prior to the date of this Agreement. The inventions described on
Exhibit A are excluded from this Agreement.
5.Compensation upon Termination of Employment Relationship without Cause or For
Good Reason
Except as otherwise provided in an applicable Change in Control Agreement, if
Executive’s employment is terminated by Kimball without Cause or by the
Executive for Good Reason, the Executive shall be entitled to the benefits
described in this Section 5.
a.Base Salary As soon as practicable following the Termination Date, Kimball
will pay Executive’s base salary due and owing through the Termination Date at
the rate in effect on the date Notice of Termination is given.
b.Enhanced Severance Pay
As soon as practicable following the Termination Date and subject to Executive
signing and not rescinding a general release in a form satisfactory to Kimball,
Kimball will pay Executive, in lieu of benefits otherwise described in the
Kimball Severance Benefits Plan, the following:
i.Severance pay equal to the sum of (1) Executive’s annual base salary at the
highest rate in effect during the twelve (12) months preceding the Termination
Date, (2) any unpaid cash incentive under the Annual Cash Incentive Plan awarded
for the fiscal year ended prior to the Termination Date, and (3) the target cash
incentive under the Annual Cash Incentive Plan for the period in which the
Termination Date occurs, prorated to the Termination Date based on a fraction,
the numerator of which is the number of days the Executive was employed by
Kimball during the performance period and the denominator of which is the number
of calendar days in the performance period. Subject to Section 8, this amount
will be paid in a lump sum within 10 calendar days after the rescission period
ends under the general release. Notwithstanding the foregoing, if Executive is
entitled to payment under this Section 5(b)(i) but was employed by Kimball less
than 12 months, in place of item (1) above, Executive shall receive severance
pay equal to (A) one-half of Executive’s



--------------------------------------------------------------------------------



annual base salary if Executive was employed by Kimball for 6 months or less, or
(B) if Executive was employed by Kimball for more than 6 months but less than 12
months, a prorated portion of Executive’s annual base salary based on a
fraction, the numerator of which is the number of days the Executive was
employed by Kimball and the denominator of which is 365.
ii.If Executive’s last day of employment occurs during a Control Termination
Period and Executive is a party to a Change in Control Agreement, section (i)
shall not apply and the severance pay amount will be determined under the Change
in Control Agreement.
c.Welfare and Related Benefits
As soon as practicable following the Termination Date and subject to Executive
signing and not rescinding a general release in a form satisfactory to Kimball,
Kimball will pay Executive, in lieu of coverage for Executive and their
dependents under Kimball’s welfare and fringe benefit plans, the following:
i.An amount equal to (1) 12 months if Executive was employed by Kimball for more
than 12 months, (2) 6 months if Executive was employed by Kimball for 6 months
or less, or (3) the number of full months Executive was employed by Kimball if
Executive was employed by Kimball for more than 6 months but less than 12
months, of COBRA premiums for medical, dental and vision coverage, based upon
the coverage Executive was enrolled as of the Termination Date, grossed up for
applicable taxes. Subject to Section 8, this amount will be paid in a lump sum
within 10 calendar days after the rescission period ends under the general
release. If Executive desires to elect COBRA, Executive must timely elect and
pay appropriate premiums.
ii.If Executive’s last day of employment occurs during a Control Termination
Period and Executive is a party to a Change in Control Agreement, the amount
will be determined under the Change in Control Agreement.
d.Outplacement Assistance To assist Executive in obtaining replacement
employment, Kimball will reimburse Executive for up to $25,000 of the costs of
outplacement services during the first twelve months following the Termination
Date.
e.Timing of Certain Rights and Payments
i.Service-Based Equity Awards. As of the Termination Date, all unvested
service-based equity awards granted to Executive under the 2017 Stock Plan will
automatically vest on a pro rata basis, with the proration based on a fraction,
the numerator of which is the number of full months Executive was employed by
Kimball from the applicable award date to the Termination Date and the
denominator of which is the number of full months between the applicable award
date and the applicable vesting date under the applicable Award Agreement, and
such service-based equity awards that do not vest pursuant to this Section
5(e)(i) will automatically be forfeited. Subject to Section 8, as soon as
practicable following the Termination Date, Kimball will make a single payment
to Executive, equal to the aggregate Value of all awards that vest pursuant to
this Section 5(e)(i), in the form of cash, Shares, or a combination of cash and
Shares, as determined by the Compensation Committee of the Board of Directors,
in its sole discretion. That single payment will constitute payment in full and
complete satisfaction of Executive’s rights and benefits under all of
Executive’s Award Agreements and the applicable plans with respect to all awards
that vest pursuant to this Section 5(e)(i).
ii.Performance-Based Equity Awards. For any performance-based equity awards
granted to Executive under the 2017 Stock Plan that are unvested and outstanding
on the Termination Date, a prorated portion of such awards that are earned based
on Kimball’s actual performance through the last day of the applicable
performance period under the applicable Award Agreement will vest and be paid at
the same time as if Executive had remained employed by Kimball through the end
of the applicable performance period and vesting date, which prorated portion
will be determined based on a fraction, the numerator of which is the number of
full months Executive was employed by Kimball during the applicable performance
period and the denominator of which is the number of



--------------------------------------------------------------------------------



full months between the applicable award date and the applicable vesting date or
performance period end date under the applicable Award Agreement.
iii.Amendment of Award Agreements. To the extent that the provisions of this
subsection are inconsistent with the provisions of Executive’s Award Agreements,
Executive and Kimball hereby amend those Award Agreements to include the
provisions of this subsection, which supersede any inconsistent provisions of
the Award Agreements, to the extent permitted by Section 409A of the Code.
iv.SERP Rights. As of the Termination Date, Executive shall also be entitled to
Executive’s rights under the Supplemental Employee Retirement Plan, in
accordance with the term of such plan.
v.Restrictive Covenants. The Executive shall not be entitled to receive any
payments or benefits under this Agreement unless the Executive complies fully
with the restrictive covenants contained in Section 3 of this Agreement. If
Executive breaches any of the covenants or provisions set forth in Section 3,
which breach, if curable, is not cured to Kimball’s satisfaction within ten (10)
days after Kimball provides Executive with written notice of such breach, then
in such event (1) Executive will have forfeited Executive’s right to receive,
and Kimball will have no further obligation to pay, any severance benefits that
would otherwise be payable to Executive under Section 5(b), Section 5(c),
Section 5(d) and/or Section 5(e); and (2) Executive will be obligated to pay to
Kimball an amount equal to the amount of the severance benefits received by
Executive under Section 5(b), Section 5(c), Section 5(d) and/or Section 5(e),
with such amount being due and payable promptly after Kimball makes written
demand on Executive for such payment; provided, however, that Executive will, in
any event, be entitled to receive or retain Five Hundred Dollars ($500.00) of
the severance benefits. Kimball and Executive acknowledge and agree that such
forfeiture and claw back are separate from, and not in lieu of, any and all
other legal and/or equitable remedies that may be available to Kimball in
connection with Executive’s breach of any covenant or provision set forth in
Section 3 of this Agreement and Kimball reserves all such legal and/or equitable
remedies.
6.Compensation on Other Termination of Employment
If Executive’s employment is terminated by Kimball for Cause, by Executive
without Good Reason, or because of death or Disability, Kimball will provide
compensation and benefits to Executive, or to Executive’s estate in the event of
death, on the following terms:
a)Termination by Kimball for Cause or by Executive without Good Reason. If
Kimball terminates Executive’s employment for Cause, or if Executive terminates
employment without Good Reason, Kimball will pay the amount then due and owing
of Executive’s base salary through the last day of employment.
b)Death or Disability. In the event of Executive’s death or Disability, Kimball
will pay the amount then due and owing of Executive’s base salary through the
date of death or Disability.
c)Other Benefit Programs. Executive shall also be entitled to: (i) benefits
under Kimball’s generally applicable welfare and retirement plans, in accordance
with the respective terms of such plans; and (ii) Executive’s rights under the
Annual Cash Incentive Plan or any subsequent replacement plan, the Supplemental
Employee Retirement Plan, the 2017 Stock Plan and award agreements granted
thereunder, or any successor plan, and any other equity or incentive plan, in
accordance with the respective terms of those plans and agreements. For purposes
of determining whether Executive is eligible for the classification of
retirement, if applicable, under the Annual Cash Incentive Plan, or any
subsequent replacement plan, the Supplemental Employee Retirement Plan, as
amended, or any subsequent replacement plan, or the 2017 Stock Plan, as amended,
or any subsequent replacement plan, Executive’s employment must be terminated,
other than for Cause, at or after Executive has attained the minimum retirement
age under the governmental retirement system for the applicable country (age 62
in the United States), or at or after Executive has met the requirements under
the Rule of 75.
7.Clawback. If Executive receives compensation under Section 5(b), Section 5(c),
Section 5(d) or Section 5(e) or Section 6(c)(ii) after Executive has engaged in
conduct that would have entitled Kimball to terminate Executive’s employment for
Cause, and such conduct is not discovered by Kimball until after the Termination
Date,



--------------------------------------------------------------------------------



then Executive shall be required to repay Kimball for any such compensation
received under Section 5(b), Section 5(c), Section 5(d) or Section 5(e) or
Section 6(c)(ii) for which Executive would not have been eligible if Kimball had
terminated Executive’s employment for Cause. Executive shall make such repayment
to Kimball within thirty (30) days of Kimball’s request.
8.Release of Claims
Notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to receive the payments and benefits described in Section
5(b)-(e) of this Agreement unless (i) the Executive executes and delivers to
Kimball a general release of claims agreement in a form satisfactory to Kimball
(the “Release Agreement”) and (ii) the Executive does not revoke the Release
Agreement during the period of time specified in the Release Agreement during
which the Executive may revoke it (“Revocation Period”). If the Executive is at
least 40 years of age at the time Executive executes the General Release, the
General Release will provide for a Revocation Period of at least seven (7) days.
If the General Release does not provide for a Revocation Period, then the
Revocation Period shall be deemed to have expired on the date the Executive
executes the General Release. The General Release shall not require the
Executive to release any rights the Executive may have to be indemnified by
Kimball or that are otherwise provided under this Agreement. If the permissible
period for the execution and delivery of a Release Agreement extends beyond the
end of a calendar year, and if the Executive executes and delivers the Release
Agreement at any time during that period, the Release Agreement will be deemed
delivered on the last day of that permissible period, and any payment due shall
be made on the last day of February of such year.
9.Code Section 409A
Despite any other provisions of the Agreement to the contrary, any Deferred
Compensation payments otherwise due under this Agreement will be paid in
accordance with this Section.
a.Post-Termination Payment Suspension
If as of the date their employment terminates, Executive is a “specified
employee” within the meaning of Code Section 409A, without regard to paragraph
416(i)(5), and Kimball has stock that is publicly traded on an established
securities market or otherwise, any Deferred Compensation payments otherwise
payable because of employment termination will be suspended until the first day
of the seventh month following the month in which the Executive’s last day of
employment occurs, and the Deferred Compensation payments in the seventh month
will include all previously suspended amounts.
b.Interpretation.
This Agreement shall be interpreted and applied in a manner consistent with the
standards for nonqualified deferred compensation plans established by Code
Section 409A and its interpretive regulations and other regulatory guidance. To
the extent that any terms of the Agreement would subject Executive to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code Section 409A standards.
c.Supplemental Payment.
If Executive incurs gross income inclusion, interest, or additional tax on
Deferred Compensation payments pursuant to Code Section 409A, Kimball will hold
the Executive harmless for interest and penalties incurred solely attributable
to the violation of Code Section 409A. In the event Executive receives a tax
assessment for interest and penalties attributable to the Deferred Compensation
because of a violation of Code Section 409A, Executive shall provide a copy to
Kimball within 15 days of receipt. If Kimball determines the assessment to be
subject to this Section 9(c), it shall remit the amount of the penalty and
interest attributable to the violation of Code Section 409A with respect to the
Deferred Compensation, grossed up for taxes on such amount. Kimball shall not be
liable for federal, state or local income taxes or the Executive’s portion of
Medicare/FICA/FUTA/SUI payable because of the Deferred Compensation.
10.Parachute Payments



--------------------------------------------------------------------------------



Despite any other provisions of this Agreement to the contrary, no Compensation
Payments otherwise payable to Executive will be paid that would constitute a
Parachute Payment. In the event that Kimball determines that any Compensation
Payment may constitute a Parachute Payment, Kimball shall take the following
steps:
a)Determination by Professional Services Firm
At Kimball’s expense, engage a Professional Services Firm to make an initial
determination whether any Compensation Payment proposed to be made to the
Executive would, more likely than not, constitute a Parachute Payment. The
Professional Services Firm shall provide its determination, together with
detailed supporting calculations and documentation to Kimball and Executive
within thirty (30) days of the Termination Date. If the Professional Services
Firm determines that no Compensation Payment will constitute a Parachute
Payment, it shall furnish Kimball and Executive with a written opinion to that
effect. The determination shall be binding, final and conclusive upon Kimball
and Executive.
b)Adjustment of Compensation Payments
If the Professional Services Firm determines that any Compensation Payment
proposed to be made to the Executive would constitute a Parachute Payment, the
Professional Services Firm will provide Kimball and Executive a written opinion
to that effect, setting forth with particularity the smallest amount by which
total Compensation Payments must be reduced to avoid the denial of any deduction
pursuant to Code Section 280G or the imposition of any excise tax pursuant to
Code Section 4999. The Compensation Payments shall be reduced, in the order of
priority designated by Executive in written instructions, to the minimum extent
necessary so that none of the Compensation Payments, in the opinion of the
Professional Services Firm, would constitute a Parachute Payment. If the
Executive does not provide such written instructions within thirty (30) days
following receipt of the Professional Services Firm’s written opinion, the
reduction shall apply in the order determined by Kimball in its discretion. Any
determination by the Professional Services Firm under this paragraph shall be
binding, final and conclusive upon Kimball and Executive.
11.Return of Property
All documents or other tangible materials (whether originals, copies or
abstracts and including, without limitation, financial records, contracts,
patents, manufacturing technology, marketing and strategic plans, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, calling or business cards, credit cards,
customer records, correspondence, computer printout documents, orders, messages,
phone and address lists, memoranda, notes, agreements, invoices, and receipts)
which in any way relate to Kimball’s business, whether furnished to Executive by
Kimball or prepared, compiled, used, or acquired by Executive while employed by
Kimball, shall not be copied, lent, or duplicated at any time, nor used in any
manner other than in the course of Executive’s employment by Kimball and shall
be returned to Kimball on request or upon the termination of Executive’s
employment relationship, whichever occurs first.
12.Security of Property
All keys, combinations, and access codes to Kimball’s premises, facilities, and
equipment (including, without limitation, to offices, desks, storage cabinets,
safes, data processing systems, and communications equipment), whether furnished
to Executive by Kimball or prepared, used, or acquired by Executive while
employed by Kimball shall be and remain the exclusive property of Kimball and
shall not be copied, lent, or communicated to any other person or entity at any
time nor used in any manner other than in the course of Executive’s employment
by Kimball, except as authorized by Kimball, and shall be returned to Kimball on
request or upon termination of Executive’s employment relationship, whichever
occurs first.
13.Injunctive Relief
Executive agrees that Kimball will be irreparably harmed, and money damages
alone are inadequate as a remedy to Kimball for any failure by Executive to
abide by the terms of this Agreement. Therefore, Executive agrees that Kimball
shall be entitled to institute and maintain any appropriate legal proceedings to
enforce this Agreement, including an action for specific performance and/or
injunctive relief.
14.Attorney Fees



--------------------------------------------------------------------------------



If litigation develops regarding the enforcement of this Agreement, Executive
agrees to pay Kimball’s attorney fees if Kimball is successful in proving
Executive’s violation of this Agreement, or if Executive fails in any way to
honor the terms of this Agreement, including but not limited to, for example,
failing to abide by the Choice of Forum and Law provision found herein at
paragraph 17 by filing litigation outside of Indiana.
15.Alternative Dispute Resolution
The parties may by mutual written agreement submit any dispute, complaint,
controversy, claim or grievance (a “Dispute”) arising out of or related to this
Agreement or Executive’s employment with Kimball to binding arbitration. The
arbitration of any Dispute the parties agree to arbitrate shall be governed by
the following procedural requirements: The arbitration proceeding shall be
conducted in Indianapolis, Indiana, by a single arbitrator utilizing the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The AAA arbitrator selection procedures shall apply only in the event the
parties do not agree on an arbitrator within thirty (30) days after the parties’
written agreement to arbitrate is fully executed. The arbitrator shall not have
the authority to add, subtract from, ignore, change, or alter any terms or
provisions of this Agreement, or to award Executive re-instatement or monetary
damages in excess of the compensation and benefits specifically required by this
Agreement; provided, however, nothing herein shall be construed to waive or
limit any rights or remedies Executive may have under any applicable federal,
state or local law relating to their employment relationship with Kimball. The
arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the arbitrator's award or decision is based. The
award rendered by the arbitrator shall be final and judgment may be entered upon
it in accordance with applicable law in any court having jurisdiction thereof.
The parties shall bear equally the costs of the arbitration, including, without
limitation, the fees of the arbitrator and the AAA; provided, however, each
party shall bear its own attorney’s fees. For avoidance of doubt, a Dispute will
be submitted to arbitration only if the parties mutually agree in writing to
submit such Dispute to arbitration.
16.Assignment
This Agreement may be freely assigned by Kimball to any of its successors,
subsidiaries, or related companies.
17.Choice of Forum and Law
Executive and Kimball agree that, except for any Dispute that the parties may
agree to arbitrate in accordance with Section 15, any legal action arising out
of or relating to this Agreement or Executive’s employment with Kimball, shall
be commenced and maintained exclusively before any state or federal court having
appropriate subject matter jurisdiction located in or encompassing Dubois
County, Indiana; further, with respect to any such legal action, Kimball and
Executive hereby irrevocably consent and submit to the personal jurisdiction and
venue of such courts located in or encompassing Dubois County, Indiana, and
waive any right to challenge or otherwise object to personal jurisdiction or
venue (including, without limitation, any objection based on inconvenient forum
grounds) in any action commenced or maintained in such courts located in or
encompassing Dubois County, Indiana. This Agreement shall be governed by the
laws of the State of Indiana excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
18.Non-Waiver
No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
the same or at any subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement.
19.Mitigation of Damages
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.
20.Amendment and Termination



--------------------------------------------------------------------------------



a) This Agreement becomes effective as of the Effective Date and shall continue
in effect until the earlier of the following: (i) it is terminated by Kimball as
provided in subsection (b) of this Section or (ii) the Executive's Termination
Date.
b) This Agreement may be terminated by Kimball at any time, effective upon
written notice of termination to Executive. No termination will be effective,
however, with respect to a termination of the Agreement that occurs within one
year following the date of the termination.
21.Interpretation of Agreement
It is the intention of Executive and Kimball to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under applicable laws. In the event any part of this Agreement is
determined by a court to be overly broad or otherwise unenforceable, it is the
desire of Kimball and Executive that the court shall substitute a reasonable
judicially enforceable limitation in place of the unenforceable portion of the
Agreement. Except with respect to any Change in Control Agreement to which
Executive is a party, this Agreement constitutes the entire and exclusive
agreement between Executive and Kimball, and it supersedes all prior agreements,
whether written or oral.
22.Notices
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered personally, mailed by United States certified mail, return
receipt requested, postage prepaid, or sent by prepaid express mail, addressed
as follows:
If to Kimball:
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47546
Attn.: Secretary to the Board
If to Executive:
To the address set forth on the signature page of this Agreement.
Either party may change the address to which notices are to be sent by written
notice to the other party. Notice of change in notice address shall be effective
only upon receipt by the other party.
23.Successors
Kimball will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Kimball expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that Kimball would be required to
perform it if no such succession had taken place. Failure of Kimball to obtain
such agreement prior to or upon the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
Kimball in the same amount and on the same terms as Executive would be entitled
under this Agreement if such succession had not occurred, except that for the
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.
24.Counterparts
This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted by facsimile or other electronic
means shall be effective the same as original signatures for execution of this
Agreement.
25.Binding Agreement
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
Kimball, by its duly authorized Officer, and Executive have each respectively
caused this Agreement to be executed as of the Effective Date.



--------------------------------------------------------------------------------






KIMBALL INTERNATIONAL, INC.EXECUTIVE
By;                                                              
                                                             [Director or
Officer][Employee name][Title][Address]





--------------------------------------------------------------------------------



EXHIBIT A


List of Inventions

